It is ordered that the following passage be added to the opinion:
[5] If the order granting the new trial had not shown on its face that it was denied on all the grounds mentioned in the notice of intention, and that it was granted solely on the ground that the court stenographer who took the testimony had died before the judgment and decision, the court would have had jurisdiction to grant the new trial. But since it did show that it was granted solely on a ground not covered by the statute, the court was acting beyond its jurisdiction. It is only for this reason that certiorari will lie.
The petition for rehearing is denied.
Shaw, C. J., Lennon, J., Shurtleff, J., Wilbur, J., Lawlor, J., Waste, J., and Sloane, J., concurred. *Page 741